UNITED STATES DISTRJCT COURT                                            -OSDCSDNY.
SOUTHERN DISTRICT OF NEW YORK
                                                                         09,¼UMENT
                                                                         tLE'CtRON-lCALL y FILED
MEREDITH BUSHER and ELLEN BUSHER as
Co-Personal Representatives of the Estate of                                      ·..:;.....,.---------
                                                                         DOC..#� ..
Eugene L. Busher, and NANCY TUMPOSKY,                                    DATE.Fl�ED: 11. ... I Y> - 19.

                                    Plaintiffs,

         -against-
                                                                             l4acv-4322 (NSR)
 DESMOND T. BARRY, JR., THOMAS T. EGAN,
 JOHN P. HEANUE, WILLIAM M. KELLY,                                         OPINION & ORDER
 FRANCIS P. BARRON, and WINGED FOOT
 GOLF CLUB, INC.,

                                    Defendants,

 WINGED FOOT HOLDING CORPORATION,

                                    Nominal Defendant.


NELSON S. ROMAN, United States District Judge:

        Plaintiffs Meredith and Ellen Busher, as co-personal representatives of the Estate of

Eugene L. Busher, and PlaintiffNancy Tumposky (collectively, "Plaintiffs"), bring this derivative

action against Defendants Desmond T. Barry, Jr., Thomas F. Egan, John P. Heanue, William M.

Kelly, Francis P. Barron ("Director Defendants"), Winged Foot Golf Club, Inc. (the "Club," and

together with Director Defendants, "Defendants"), and, nominally, Winged Foot Holding

Corporation ("WFHC"). Plaintiffs allege violations of New York Business Corporation Law §

720, breach of fiduciary duty, aiding and abetting a breach of fiduciary duty, and unjust

enrichment. 1 They seek dissolution of WFHC, monetary damages to be proved at trial, permanent


1 In its OpiniM and Order issued on March 12, 2019, the Court found that Plaintiffs' claims are limited to those
occurring after June I 6, 2008, six years before this action was initiated. See Busher v. Barry, No. l 4-cv-4322
(NSR), Docket 227 (S.D.N.Y. March 12, 2019). Accordingly, the only event giving rise to any cause of action in
                                                                                 d
this case is a lease renewal entered into by the Club and WFHC in 2013. See i.; Busher v. Barry, No. 14-cv-4322
(NSR), Docket 244 (S.D.N.Y. Oct. 2, 2019).

                                                        l
and mandatory injunctions, and repayment to WFHC of the amounts by which the Club has been

unjustly enriched.

        Trial is scheduled to begin on January 7, 2020. In anticipation, both Plaintiffs and

Defendants have filed numerous pre-trial motions in limine. (See ECF Nos. 273, 275 & 280

(Plaintiffs); ECF Nos. 264, 265, 268, 278 & 286 (Defendants).) This Opinion and Order addresses

those motions that pertain to the issue of Defendants’ liability, (ECF Nos. 273, 275 & 280

(Plaintiffs); ECF Nos. 264, 268 & 278 (Defendants)), and so much of Defendants’ motion in limine

to preclude evidence of damages as concerns their jurisdictional challenge to Plaintiffs’ claim for

dissolution, (ECF No. 286). 2 For the following reasons, those motions are GRANTED in part,

DENIED in part, and RESERVED in part.

                                             BACKGROUND

        The Court assumes familiarity with the facts and allegations in this case, as well as the

procedural background of this case. See, e.g., Busher v. Barry, No. 14-cv-4322 (NSR), 2016 WL

1249612, Docket 61 (S.D.N.Y. March 28, 2016) (addressing Defendants’ first motion for summary

judgment); Busher v. Barry, No. 14-cv-4322 (NSR), Docket 227 (S.D.N.Y. March 12, 2019)

(addressing Plaintiffs’ motion to strike certain affirmative defenses and for partial summary

judgment, and Defendants’ cross-motion for partial summary judgment). Additional factual

information relevant to the parties’ motions in limine is addressed in the applicable section of the

Court’s discussion.

        Many of the parties’ motions in limine implicate the scope of the issues remaining for trial

after the Court’s most recent opinions and orders. Accordingly, a brief summary of the Court’s



2
 The Court reserves decision on the remainder of Defendants’ motion in limine to preclude evidence of damages,
(ECF No. 286), and Defendants’ motion in limine to preclude evidence of damages based on the theoretical
development of the property at issue in this case, (ECF No. 265).

                                                       2
recent jurisprudence is warranted. On March 12, 2019, the Court issued an Opinion and Order

(the “March 2019 Opinion”) disposing of Plaintiffs’ motions to strike certain affirmative defenses,

(ECF No. 200), and for partial summary judgment, (ECF No. 193), and Defendants’ cross-motion

for summary judgment, (ECF No. 189). In its March 2019 Opinion, the Court found that a six-

year statute of limitations applies to Plaintiffs’ claims, such that only those claims occurring after

June 16, 2008, six years before this action was initiated on June 16, 2014, remain actionable.

Busher, Docket 227, at 8, 13. Accordingly, the only event giving rise to any cause of action within

the statutory period in this case is the 2013 renewal of the 1947 lease between WFHC and the Club

(the “2013 lease” or “2013 lease renewal”). Id. at 13.

       On October 2, 2019, the Court issued another Opinion and Order (the “October 2019

Opinion”) responding to letters from the parties that indicated a disagreement as to the scope of

Plaintiffs’ remaining claims after the March 2019 Opinion. See Busher v. Barry, No. 14-cv-4322

(NSR), Docket 244, at 5 (S.D.N.Y. Oct. 2, 2019). The Court clarified the effect of the March 2019

Opinion, confirming that any claims arising from events preceding June 16, 2008, are time-barred

and stating that the parties would not be allowed to relitigate that issue. Id. at 2–3. The Court also

clearly defined the remaining issues for trial:

               Based on the Court’s March 12, 2019, Opinion and Order and the discussion above,
               the primary issue of fact for trial will be identifying WFHC’s corporate purpose at
               the time of the lease extension in 2013. If a jury determines that WFHC was indeed
               a for-profit business at the time of the 2013 lease extension, the following issues of
               fact remain: (1) whether Plaintiffs failed to object to the 2013 lease extension in
               such a way that they can be deemed to have acquiesced, ratified, or waived their
               right to object to the 2013 lease extension; (2) whether Director Defendants caused
               the loss or waste of WFHC’s assets due to neglect of, failure to perform, or another
               violation of their duties in connection with their entering into the 2013 lease
               extension; (3) whether Defendants breached their fiduciary duties to WFHC’s
               shareholders in connection with their entering into the 2013 lease extension and
               whether the Club aided and abetted that breach; and (4) whether the Club was
               enriched at the expense of WFHC by gaining the benefit of terms of the lease
               extension in 2013. Whether to grant Plaintiffs’ request for dissolution of WFHC

                                                  3
                and whether Plaintiffs are entitled to have the 2013 lease renewal rescinded under
                § 720(a)(2) are questions of law.

Id. at 4–5. The Court warned the parties that their pretrial submissions were to be limited in

accordance with the foregoing, and reminded them that “[e]vents preceding [the 2013] lease

extension and outside of the statutory period are not actionable. Therefore, Parties should not rely

on or attempt to prove such events in their pretrial submissions or at trial.” Id. at 5.

         Following the issuance of the October 2019 Opinion, Plaintiffs submitted a letter to the

Court asking the Court to withdraw or stay the October 2019 Opinion and permit the Defendants

to file yet another motion for summary judgment. (ECF No. 247.) The Court denied Plaintiffs’

application and adhered to the October 2019 Opinion. (ECF No. 256.)

         The Court now turns to the parties’ motions in limine.

                                      LEGAL STANDARDS

    I.      Motions in Limine

         “A district court’s inherent authority to manage the course of its trials encompasses the

right to rule on motions in limine.” Highland Capital Mgmt., L.P. v. Schneider, 551 F. Supp. 2d

173, 176–77 (S.D.N.Y. 2008) (citing Luce v. United States, 469 U.S. 38, 41 n. 4 (1984)). An in

limine motion is intended “to aid the trial process by enabling the Court to rule in advance of trial

on the relevance of certain forecasted evidence, as to issues that are definitely set for trial, without

lengthy argument at, or interruption of, the trial.” Palmieri v. Defaria, 88 F.3d 136, 141 (2d Cir.

1996). “Because a ruling on a motion in limine is ‘subject to change as the case unfolds,’ this

ruling constitutes a preliminary determination in preparation for trial.” United States v. Perez, No.

09–CR–1153 (MEA), 2011 WL 1431985, at *1 (S.D.N.Y. Apr. 12, 2011) (quoting Palmieri, 88

F.3d at 139).




                                                   4
         The Federal Rules of Evidence provide that only relevant evidence is admissible. Fed. R.

Evid. 402. Evidence is relevant if “it has any tendency to make a fact more or less probable than

it would be without the evidence . . . and the fact is of consequence in determining the action.”

Fed. R. Evid. 401(a) – (b). Relevant evidence may still be excluded by the Court “if its probative

value is substantially outweighed by a danger of one or more of the following: unfair prejudice,

confusing the issues, misleading the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence.” Fed. R. Evid. 403. Though the “standard of relevance established by the

Federal Rules of Evidence is not high,” United States v. Southland Corp., 760 F.2d 1366, 1375

(2d Cir. 1985), the Court has “broad discretion to balance probative value against possible

prejudice” under Rule 403. United States v. Bermudez, 529 F.3d 158, 161 (2d Cir. 2008).

   II.      Expert Testimony

         The testimony of an expert, at trial, must be reliable and relevant. The standards governing

the admissibility of expert testimony are set forth in Fed. R. Evid. 702 (“Rule 702”), which

provides that “[a] witness...qualified as an expert by knowledge, skill, experience, training, or

education may testify in the form of an opinion or otherwise if...the expert's scientific, technical,

or other specialized knowledge will help the trier of fact to understand the evidence or to determine

a fact in issue.” Fed. R. Evid. 702.

         The standards have been further clarified by the Supreme Court's decisions in Daubert v.

Merrell Dow Pharm., 509 U.S. 579, 113 S. Ct. 2786 (1993) and Kumho Tire Co., Ltd. v.

Carmichael, 526 U.S. 137, 119 S. Ct. 1167 (1999). In Daubert, the Supreme Court defined the

role of the district court as that of a gatekeeper charged with the task of deciding whether an

expert's scientific testimony satisfies Rule 702’s general requirements of reliability and relevance.




                                                  5
Daubert, 509 U.S. at 597. Originally intended to screen out “junk science,” Daubert has been

extended to both technical and other specialized expert evidence. See Kumho, 526 U.S. 137.

       In addition to screening whether or not a proposed individual qualifies as an expert as

contemplated by Rule 702, the court must assess whether the purported expert’ s testimony is

relevant and reliable to be admissible at trial. In assessing the reliability of potential expert

testimony, the court must, “...make certain that an expert, whether basing testimony upon

professional studies or personal experience, employs in the courtroom the same level of intellectual

rigor that characterizes the practice of an expert in the relevant field.” Id. Hence, the court must

focus on the purported expert’ s principles and methodology, not on the expert’ s conclusions.

Ultimately, admissibility is a question of law that rests within the discretion of the district court.

United States v. Feliciano, 223 F.3d 102, 120 (2d Cir. 2000).

       Notably, in December 2000, Rule 702 was amended to reflect the court’ s gatekeeping task.

With regards to assessing expert testimony for admissibility, Rule 702 now instructs district courts

to ensure that: “(1) the testimony is based upon sufficient facts or data, (2) the testimony is the

product of reliable principles and methods, and (3) the witness has applied the principles and

methods reliably to the facts of the case.” Fed. R. Evid. 702. Further, the proponent of the evidence

must establish its admissibility by a preponderance of the proof. See Bourjaily v. United States,

483 U.S. 171, 175–76 (1987).

                                           DISCUSSION

       Plaintiffs and Defendants have each filed five motions in limine to preclude certain

testimonial or documentary evidence and/or to confirm the admissibility of certain evidence. Eight

of those motions pertain to the issue of liability. In Plaintiffs’ motions in limine, Plaintiffs seek

(1) to confirm the admissibility of evidence concerning the purpose of WFHC that pre-dates June



                                                  6
16, 2008, (Pls.’ Mot. In Limine No. 1 (“Pls. Mot. 1”) (ECF No. 273)); (2) to preclude the admission

of hearsay statements made in the June 8, 1947 minutes of the Club’s board (the “6/8/47 board

minutes,” or “6/8/47 minutes”), and any witness testimony or subsequent documents that repeat

the contested assertions of the 6/8/47 board minutes, (Pls.’ Mots. In Limine Nos. 2–3 (“Pls. Mots.

2–3”) (ECF No. 275)); and (3) to confirm the admissibility of statements made by nonparty George

Gillespie in a June 10, 1975, letter to Joseph DioGuardi and a March 14, 1975, letter to Walter

Kolb, as admissions against interest, (Pls.’ Mots. In Limine Nos. 4–5 (“Pls. Mots. 4–5”) (ECF No.

280)).

         In Defendants’ motions in limine addressing evidence of liability, Defendants seek (1) to

preclude the admission of evidence and testimony regarding WFHC’s classification under federal

income tax law, including certain anticipated expert testimony (Defs.’ Mot. In Limine to Exclude

Evid. and Test. on WFHC’s Classification Under Fed. Tax Law (“Defs. Mot. 1”) (ECF No. 264));

(2) to preclude the admission of certain evidence and arguments related to WFHC’s corporate

purpose, including certain anticipated expert testimony, (Defs.’ Mot. In Limine to Exclude Evid.

Inconsistent with N.Y. Law and Court’s Prior Decisions on the Question of Corp. Purpose (“Defs.

Mot. 2”) (ECF No. 268)); and (3) to preclude the admission of certain evidence and testimony

related to liability as irrelevant, (Defs.’ Mot. In Limine to Exclude Irrelevant Evid. (“Defs. Mot.

3”) (ECF No. 278)). Defendants have also filed motions in limine addressing evidence of damages,

seeking (1) to preclude the admission of evidence of monetary damages, (Defs.’ Mot. In Limine to

Exclude Evid. Related to Speculative Damages and Unreliable Op. Test. (“Defs. Mot. 4”) (ECF

No. 286)); and (2) to preclude the admission of testimony and evidence of damages based on the

theoretical development of the property owned by WFHC and leased to the Club, including certain

anticipated expert testimony (Defs.’ Mot. In Limine to Exclude Test. and Evid. of Damages Based



                                                 7
     on Theoretical Development of Winged Foot Property (“Defs. Mot. 5”) (ECF No. 265)). The

  Court addresses so much of the first of these damages motions as concerns Defendants’

  jurisdictional challenge to Plaintiffs’ dissolution claim herein. Decision on the remainder of that

  motion, and on Defendants’ second damages motion, is reserved.

I.       Plaintiffs’ Motions in Limine

     A. Plaintiffs’ First Motion to Confirm Admissibility of Relevant Evidence Preceding June
        16, 2008

              Plaintiffs’ first motion in limine seeks confirmation that evidence which is otherwise

     relevant to WFHC’s corporate purpose may be admissible at trial even if the evidence pre-dates

     June 16, 2008. (See Pls.’ Mem. in Supp. of Pls. Mot. 1 (“Pls. Mem. 1”) (ECF No. 274).)

     Defendants do not oppose Plaintiffs’ motion. (See ECF No. 292.)

              As the Court determined in the March 2019 Opinion, a six-year statute of limitations

     applies to Plaintiffs’ claims. See Busher v. Barry, Docket 227, at 8, 13. While it recently became

  necessary for the Court to remind the parties that events outside the statute of limitations period

  are not actionable, see Busher v. Barry, Docket 244, at 5, the Court has never indicated that all

  evidence preceding June 16, 2008, would be categorically excluded at trial. Indeed, the Court has

  explicitly recognized that “the primary issue of fact for trial will be identifying WFHC’s corporate

  purpose at the time of the lease extension in 2013.” Id. at 4. Thus, it should be clear to all parties

  that evidence properly introduced at trial and relevant to WFHC’s corporate purpose at the time of

  the lease extension in 2013 3 may be admissible even if such evidence pre-dates the statute of



     3
       The parties indicate in their submissions that all agree the question of corporate purpose is determined by the
     reasonable expectation of the original shareholders of WFHC. (See, e.g., Defs.’ Mem. in Supp. of Defs. Mot. 2
     (“Defs. Mem. 2”) (ECF No. 281) at 3 (“Both parties agree that the corporate purpose of [] WFHC is determined by
     the expectations of the original shareholders who provided capital to the corporation…”)); Pls.’ Mem. Opp. Defs.
     Mot. 2 (“Pls. Opp. 2”) (ECF No. 306) at 15 (describing testimony relevant to corporate purpose as evidence “of the
     reasonable expectations of the original shareholders that [WFHC] was established as a for-profit”).) Thus, it is all
     but guaranteed that the parties will need to present evidence from the earliest years of WFHC’s existence at trial.

                                                               8
limitations period. Plaintiffs’ motion is granted to the extent that relevant evidence properly

introduced at trial will not be precluded solely because it pre-dates June 16, 2008.

B. Plaintiffs’ Second and Third Motions to Preclude Certain Statements in or Based on the
   6/8/47 Board Minutes

       In their second and third motions in limine, Plaintiffs argue that the Court should preclude

a set of statements in the 6/8/47 board minutes purporting to explain why the Club approved an

amendment to the lease agreement between WFHC and the Club, as well as any witness testimony

or later documents that repeat the same assertions. (See Pls.’ Mem. in Supp. of Pls. Mots. 2–3

(“Pls. Mem. 2–3”) (ECF No. 284).)         Plaintiffs aver that the statements at issue constitute

inadmissible hearsay, and that any repetition of the assertions made in those statements is likely to

be derivative of the inadmissible statements themselves. (Id. at 7–13.) Defendants oppose

Plaintiffs’ motions, stating that the statements contained in the 6/8/47 board minutes are clearly

admissible under the hearsay exceptions for business records and ancient documents, and that there

is no legal basis for Plaintiffs’ proposed categorical exclusion of any assertions repeating those

statements. (See Defs.’ Mem. in Opp. to Pls. Mots. 2–3 (“Defs. Opp. 2–3”) (ECF No. 294).)

       For the reasons that follow, Plaintiffs’ second and third motions in limine are denied.

   1. The 6/8/47 Board Minutes

       The history of the lease between WFHC and the Club at the center of this action dates back

nearly a century. The original lease agreement, executed in 1924, provided that the Club would

pay its entire income to WFHC, as rent, net of certain specified expenses. (Decl. of Adam C.

Mayes in Support of Pls. Mots. 2–3 (“Mayes Decl. 2–3”) (ECF No. 279) Ex. 1 at 11015–16.) On

July 21, 1947, the Club and WFHC entered into an agreement replacing the foregoing provision

with a new provision requiring the Club to pay only a net fixed annual rental to WFHC of

$30,000.00 per year (the “1947 Lease Amendment”). (Id. Ex. 2 at 11801.) On June 8, 1947,


                                                 9
shortly before the execution of the 1947 Lease Amendment, the board of the Club, which also

acted as the board of WFHC, met to discuss the lease. (See Pls. Mem. 2–3 Ex. A (“6/8/47

Minutes”).) The board minutes recording the meeting memorialize the board’s adoption of a

resolution authorizing the 1947 Lease Amendment. (Id. at 5809.) The resolution is preceded by

nine paragraphs of recitals (the “recitals” or “6/8/47 recitals”) in which the board set out its

explanation and justification for the 1947 Lease Amendment. (Id. at 5808–09.)

        The recitals include statements referring to the purpose of the original lease agreement and

relationship between WFHC and the Club. For example, the first recital reflects in pertinent part

that,

               . . . at the time of the formation of [the Club], title to the property of the said
               [Club] was taken in the name of [WFHC] for the purpose of facilitating the
               conduct of business of [the Club] by providing a vehicle by which the legal title to
               the property of the said [Club] could be held for its benefit by [WFHC] . . .”

(Id. at 5808.) Other recitals reiterate the assertion that WFHC was formed with the purpose of

benefitting the Club, adding, inter alia, that “since the incorporation of [WFHC] the said

corporation has transacted no other business by [sic] that of holding title to the property of the

[Club] . . .” (Id.) The 6/8/47 minutes recite that “after full and careful consideration,” the recitals

and resolution amending the original lease agreement were “unanimously adopted by the Board of

Governors of [the Club] and by the Board of Directors of [WFHC], at this joint meeting at which

a quorum of each Board was present and of which due notice had been given.” (Id.)

    2. Admissibility of the 6/8/47 Board Minutes and Related Statements

        Plaintiffs contend that the recitals contain hearsay statements related to the corporate

purpose of WFHC. Under Federal Rules of Evidence 801 and 802, hearsay is not admissible if

offered to prove the truth of the matter asserted in the statement. However, there are a number of




                                                  10
exceptions to this proposition. As relevant here, business records, even if hearsay, are admissible

if the following elements are met:

               (A) the record was made at or near the time by— or from information transmitted
               by— someone with knowledge; (B) the record was kept in the course of a
               regularly conducted activity of a business, organization, occupation, or calling,
               whether or not for profit; (C) making the record was a regular practice of that
               activity; (D) all these conditions are shown by the testimony of the custodian or
               another qualified witness . . . ; and (E) the opponent does not show that the source
               of information or the method or circumstances of preparation indicate a lack of
               trustworthiness.

Fed. R. Evid. 803(6) (“Rule 803(6)”). The definition of a business record under the Federal Rules

of Evidence includes “a memorandum, report, or data compilation” involving a business activity.

Id. 101(b)(4). “Rule 803(6) favors the admission of evidence rather than its exclusion if it has any

probative value at all.” United States v. Kaiser, 609 F.3d 556, 574 (2d Cir. 2010) (internal

quotation marks omitted). “‘[T]he principal precondition to admission of documents as business

records pursuant to Fed. R. Evid. 803(6) is that the records have sufficient indicia of

trustworthiness to be considered reliable.’” Elsevier B.V. v. UnitedHealth Grp., Inc., 784 F. Supp.

2d 286, 292 (S.D.N.Y. 2011) (quoting Potamkin Cadillac Corp. v. B.R.I. Coverage Corp., 38 F.3d

627, 632–33 (2d Cir. 1994)).

       Plaintiffs contend that the recitals are not properly admissible under Rule 803(6) for a

variety of reasons. While most of Plaintiffs’ concerns are unfounded, it is true that the recitals

would not be admissible for the truth of events that took place decades in the past, rather than “at

or near the time” at which the minutes were recorded. However, the 6/8/47 recitals were not made

as historical documentation of WFHC’s founding but as statements that describe the 1947 WFHC

board’s understanding of WFHC’s purpose. Plaintiffs have not demonstrated that the recitals in

the 6/8/47 board minutes could never be admissible to demonstrate this understanding, which was

the basis of its rationale for adopting the 1947 Lease Amendment, under Rule 803(6), provided


                                                11
Defendants lay the proper foundation for their admission at trial through the testimony of a

custodian or qualified witness. The recitals were recorded in the 6/8/47 board minutes at the time

of the board’s meeting, and contain statements adopted by the board members present at that

meeting. The statements are reflective of those board members’ unanimous understanding of the

corporate purpose of WFHC, which they viewed as a substantial consideration in adopting the

1947 Lease Amendment. 4

         The 6/8/47 board minutes appear to have been maintained as a regular part of WFHC’s

activities. They are included in one of several bound volumes of WFHC’s board minutes, which

are maintained in chronological order within WFHC’s corporate records. (See Pls. Mem. 2–3 at

8; Defs. Opp. 2–3 at 6; Decl. of Aasiya F. M. Glover in Supp. of Defs. Opp. 2–3 (“Glover Decl.

2–3”) (ECF No. 295) Ex. 22.) While Plaintiffs complain that the minutes are unsigned, they

identify no requirement in applicable caselaw or elsewhere mandating that board minutes be signed

or otherwise “adopted” in subsequent documents in order to be admissible under Rule 803(6).

Rather, as the court has noted, the appropriate prerequisite for admission under Rule 803(6) is that

the minutes have “sufficient indicia of trustworthiness to be considered reliable.” Saks Intern.,

Inc. v. M/V Export Champion, 817 F.2d 1011, 1013 (2d Cir. 1987) (citing cases); see Elsevier B.V.,

784 F. Supp. 2d at 292. The Court finds that the 6/8/47 minutes, maintained as they were within

WFHC’s corporate records, alongside numerous other board meeting minute records, several of

which were unsigned, (see Glover Decl. 2–3 Ex. 22), meet this standard. Plaintiffs’ argument to

the contrary, based on their assertion that the recitals were “highly unusual statements,” (Pls. Reply


4
  Contrary to Plaintiffs’ assertions, since the recitals do not rely on any outside source for their understanding of
WFHC’s corporate purpose, this is not a case in which the Court must review multiple layers of hearsay, and the
cases cited by Plaintiffs in this regard are inapplicable. See Rodriguez v. Modern Handling Equip. of NJ, Inc., 604
F. Supp. 2d 612, 622 (S.D.N.Y. 2009) (investigator’s report which relied on statements from non-parties interviewed
by investigator was inadmissible because investigator did not have personal knowledge of the information contained
in his report); Agriculture Ins. Co., Inc. v. Ace Hardware Corp., 214 F. Supp. 2d 413, 416 (S.D.N.Y. 2002) (accident
report that relied on statements of other eyewitnesses to accident was inadmissible hearsay).

                                                         12
Mem. in Support of Pls. Mots. 2–3 (“Pls. Reply 2–3”) (ECF No. 312) at 6), is unpersuasive.

Plaintiffs do not provide any evidence or caselaw in support of their proposition that board minute

recitals referencing a corporation’s purpose are irregular. Indeed, it appears that such recitals

would only raise red flags if Plaintiffs’ theory of corporate purpose were accepted. But as the

Court has reiterated time and again, that is a question for the jury.

       Furthermore, Plaintiffs have not demonstrated that the source or circumstances of

preparation of the recitals in the 6/8/47 board minutes bear any indicia of untrustworthiness.

Plaintiffs’ proposed theory that the board members present at the 6/8/47 board meeting were

“specifically motivated” to fabricate the recitals “in order to falsify and conceal” WFHC and the

Club’s “conflicting interests in relation to the proposed rent change,” (Pls. Mem. 2–3 at 9), which

the Court takes no position on, is an argument that will be put before the jury at trial. It is not a

basis for excluding a document that does not, on its face, appear to have been created

disingenuously or in anticipation of litigation commenced nearly seventy years later.

       To be sure, admitting the 6/8/47 board minutes in their entirety will not restrict the parties

from offering other evidence related to the statements in the minutes, or from suggesting that facts

recited in some of the minutes are not truthful and accurate. See Fed. Hous. Fin. Agency v. Nomura

Holding Am., Inc., No. 11-CV-6201 DLC, 2015 WL 1137572, at *2 (S.D.N.Y. Mar. 13, 2015).

For example, both Plaintiffs and Defendants make much of whether John Kadel, an original

shareholder of WFHC who was present at the 6/8/47 board meeting, possessed accurate knowledge

of the corporate purpose of WFHC at the time of its formation. Whether or not Kadel was

motivated to adopt the assertions in the 6/8/47 board minute recitals based on his proactive role in

the formation of WFHC and its corporate governance for the first 25 years of its existence goes to

the weight that a finder of fact should afford the assertions, rather than the admissibility of the



                                                  13
assertions as a business record. Similarly, Plaintiffs’ observation that the other board members

present at the meeting may have lacked personal knowledge sufficient to speak to the corporate

purpose of WFHC because they were not shareholders at the time of WFHC’s founding may

indicate that the recitals are unreliable. However, the recitals themselves, authored by the board

members present at the 6/8/47 board meeting and memorialized in the 6/8/47 board minutes

maintained in the ordinary course of WFHC’s business activities, would be admissible if properly

introduced pursuant to Rule 803(6).

         As a secondary argument, Plaintiffs contend that the 6/8/47 recitals should be excluded

under Federal Rule of Evidence 403. Plaintiffs aver that the recitals’ “minimal (at best) probative

value is substantially outweighed by the risk of unfair prejudice, confusing the issues, and

ultimately misleading the jury.” (Pls. Mots. 2–3 at 10.) The Court disagrees. The 6/8/47 board

minute recitals are admissible under Rule 803(6) and directly bear on a central issue in this case:

the corporate purpose of WFHC. Moreover, Plaintiffs’ arguments that the recitals are contradicted

by other terms of the original lease between WFHC and the Club, or are not supported by the

founding documents, are properly addressed to the probative value that should be afforded to the

recitals, not whether they should be admitted. The existence of contradictory evidence creating an

issue of fact does not mean that the evidence should be excluded as confusing or misleading to the

jury, whose very role is to weigh contradictory evidence and make determinations as to its relative

value.

         Thus, Plaintiffs have not demonstrated that the 6/8/47 recitals would not be admissible

under Rule 803(6) to show the 1947 board members’ understanding of corporate purpose, provided

Defendants lay the proper foundation for their admission at trial. Since the Court determines that

the 6/8/47 board minutes could be admissible under the business records exception to the hearsay



                                                14
rule, it does not reach the issue of whether the minutes are separately admissible as an ancient

document pursuant to Federal Rule of Evidence 803(16).

       In addition, the Court cannot conclude that unspecified “later hearsay statements equivalent

to or based upon” the recitals in the 6/8/47 board minutes are inadmissible. Plaintiffs provide no

authority or rule of evidence for their assertion that any such evidence, defined extremely broadly

as “witness testimony (e.g., by the Director Defendants) or later documents,” should be excluded

because it is “likely to be derivative of the [6/8/47 recitals],” (Pls. Mem. 2–3 at 12). For the Court

to make a pre-trial determination as to whether certain evidence should be excluded, the party

making the application must sufficiently specify what that evidence is, so that the Court can assess

whether it is “clearly inadmissible on all potential grounds.” S.E.C. v. Tourre, 950 F. Supp. 2d

666, 675–76 (S.D.N.Y. 2013) (quotation marks omitted) (quoting Commerce Funding Corp. v.

Comprehensive Habilitation Servs., Inc., No. 01-cv-3796, 2005 WL 1026515, at *3 (S.D.N.Y.

May 2, 2005)); see Weiss v. La Suisse, Societe D’Assurances Sur La Vie, 293 F. Supp. 2d 397, 408

(S.D.N.Y. 2003) (citing Rmed Int’l, Inc. v. Sloan’s Supermarkets, Inc., No. 94-cv-5587, 2002 WL

31780188, at *1 (S.D.N.Y. Dec. 11, 2002)). Plaintiffs recognize this same principle in their

opposition to Defendants’ motions in limine. (See Pls.’ Opp. to Defs.’ Mot. 2 (“Pls. Opp. 2”) (ECF

No. 306) at 17–20.) A categorical prohibition on any evidence supporting the theory of corporate

purpose included in the 6/8/47 recitals, while undoubtedly a boon to Plaintiffs’ case, is

unwarranted on the minimal facts before the Court. Of course, Plaintiffs may raise appropriate

objections to testimony or evidence based on the applicable rules of evidence at trial.

       In light of the foregoing, Plaintiffs’ second and third motions in limine are denied.




                                                 15
C. Plaintiffs’ Fourth and Fifth Motions to Admit Party Admissions Against Interest Made
   by George J. Gillespie III

       In their fourth and fifth motions in limine, Plaintiffs seek a preemptive determination from

the Court that two letters written by George J. Gillespie III in 1975 are admissible as admissions

against interest by the Club pursuant to Federal Rules of Evidence 801(d)(2)(B) and 801(d)(2)(D).

(Pls.’ Mem. Supp. Mots. In Limine 4–5 (“Pls. Mem. 4–5”) (ECF No. 282).) Defendants oppose

the motions, contending that each of the letters is irrelevant to the remaining issues in this case,

and that each is inadmissible as an opposing party statement since Plaintiffs do not demonstrate

either that the Club adopted any of Mr. Gillespie’s statements or that Mr. Gillespie was the Club’s

agent. (Defs.’ Mem. Opp. Pls. Mots. 4–5 (“Defs. Opp. 4–5”) (ECF No. 296).) For the reasons

that follow, Plaintiffs’ motions are denied.

   1. The DioGuardi and Kolb Letters

       George Gillespie served as a member of the Club’s Board of Governors and as its legal

advisor in the early 1970s. (See Decl. of Adam C. Mayes in Support of Pls. Mots. 4–5 (“Mayes

Decl. 4–5”) (ECF No. 283) Exs. 1 (memorandum prepared by Mr. Gillespie for members of Club’s

Board of Governors on November 11, 1970) & 2 at 4489 (report to Club’s membership at annual

meeting dated January 7, 1973, referencing Mr. Gillespie as Chairman of Club’s special Legal

Committee).) Mr. Gillespie was elected President of the Club on January 7, 1973. (See id. Ex. 3

at 4484 (referencing Mr. Gillespie as Club President).) On January 13, 1974, Mr. Gillespie stepped

down as Club President and became WFHC President, a position he held until his retirement from

WFHC’s board on June 8, 2008. (See id. Exs. 4 & 5; Defs. Opp. 4–5 at 2.) Mr. Gillespie died in

2017. (Defs. Opp. 4–5 at 2 n.2.)

       In 1975, while Mr. Gillespie was serving as WFHC President, he wrote two letters in

response to Club member Joseph DioGuardi (the “DioGuardi Letter”), and WFHC shareholder


                                                16
and Club board member Walter Kolb (the “Kolb Letter,” and together with the DioGuardi Letter,

the “1975 Letters”), respectively. The DioGuardi Letter, dated June 10, 1975, reflects Mr.

Gillespie’s response to Mr. DioGuardi’s proposals to reduce WFHC’s tax liability. (See Pls. Mem.

4–5 Ex. A.) In the DioGuardi Letter, Mr. Gillespie notes the “difficult, and quite complicated,

problems involved in the relationships of [WFHC and the Club]” and states that he has plans to

meet with an attorney from the law firm Kelley Drye Newhall and Maginnes to discuss certain

questions relating to the future relationship between the two entities. (Id.) He then proceeds to

address Mr. DioGuardi’s proposals that WFHC renegotiate its lease with the Club, apply for tax-

exempt status under the Internal Revenue Code (“IRC”), or merge with the Club. (Id.) Of note,

Mr. Gillespie expresses his disagreement with Mr. DioGuardi’s suggestion that the Internal

Revenue Service (“IRS”) might consider WFHC to be the “alter ego or captive” or the Club “in

view of the fact that the [Club] itself and its current members own less than one-half of [WFHC]

stock.” (Id.) He further expresses his “doubt that [an IRC] Section 501(c) exemption will be

available to [WFHC]. There is no evidence in [WFHC]’s charter or by-laws of the fact that

[WFHC] was organized exclusively to hold title to property, to collect the income therefrom, and

to turn over the entire amount, less expenses, to the [] Club.” (Id.) The DioGuardi Letter also

contains Mr. Gillespie’s opinion that a merger between WFHC and the Club was unlikely because

the Club would not “wish to consider conferring dissenter’s rights on outside stockholders,” and

his understanding that the Club would make a concerted effort to acquire a majority of WFHC’s

shares in the coming year. (Id.)

       The Kolb Letter, dated March 14, 1975, addresses itself to Walter Kolb’s correspondence

regarding the transfer of WFHC shares. (Pls. Mem. 4–5 Ex. B.) Mr. Gillespie notes that WFHC’s

policy and practice at the time was, at least initially, to disapprove and refuse to record transfers



                                                 17
of shares to persons other than a close relative of a stockholder. (Id.) However, Mr. Gillespie

opines that “as a legal matter, [he does] not think the Board of Directors of [WFHC] may properly

withhold approval of any transfer of a share if the transfer papers are in good order. Neither

[WFHC’s] charter nor [its] By-laws give [the Board of Directors] the authority to pick and choose.”

(Id.) Mr. Gillespie also discusses specific instances where transfer restrictions were enforced

against WFHC shareholders, stating his view that WFHC had been lucky not to face litigation with

respect to such restrictions because it would likely lose the case. (Id.) He observes that in every

case where a proposed transferee had disagreed with WFHC’s actions and hired counsel to

represent their interests in court, the proposed transferee simply gave up “because, obviously, one

does not litigate a matter involving a share nominally worth $250.” (Id.)

   2. Admissibility of the 1975 Letters

       In their opposition to Plaintiffs’ motions, Defendants argue before reaching the issue of

whether the 1975 Letters constitute party admissions that the 1975 Letters should be excluded on

other evidentiary grounds. Specifically, Defendants aver that the 1975 Letters should be excluded

in their entirety as irrelevant pursuant to Federal Rule of Evidence 402. They also aver that, even

if relevant, the 1975 Letters are likely to waste the Court’s time, mislead the jury, and unfairly

prejudice Defendants, and should be excluded on those grounds pursuant to Federal Rule of

Evidence 403.

       As the Court has outlined in recent dispositions, see infra pp. 2–4, evidence offered by a

party to this action will be relevant only if it bears upon one of the limited issues remaining for

trial. Plaintiffs argue that the 1975 Letters meet this standard because they are pertinent to the

question of whether WFHC was created to be a corporation to profit shareholders or whether, from

its inception, WFHC has existed solely to support the Club. Plaintiffs rely on the Court’s prior



                                                18
rulings on motions for summary judgment as purported evidence of the Court’s agreement that

Mr. Gillespie’s statements in the 1975 Letters have a “high degree of relevance” to this issue. (Pls.

Reply Mem. in Support of Pls. Mots. 4–5 (“Pls. Reply 4–5”) (ECF No. 314) at 1.)

       To the extent Plaintiffs invoke the Court’s 2016 ruling on Defendants’ first motion for

summary judgment, Busher, 2016 WL 1249612, the Court notes that the March 2019 Opinion

further limited the issues in this case and is the applicable guide to the scope of the matters that

may be properly addressed at trial. In that regard, the March 2019 Opinion cited the 1975 Letters

in a section entitled “Background” and referred more generally to Plaintiffs’ allegations of

misconduct regarding transfer restrictions in addressing Plaintiffs’ tolling arguments. Busher,

Docket 227, at 3–4, 10–13. It further referenced one of Mr. Gillespie’s statements in the DioGuardi

Letter as potential evidence that WFHC was not formed for the exclusive benefit of the Club. Id.

at 16. Contrary to Plaintiffs’ assertions, however, the Court has not explicitly considered whether

the 1975 Letters are properly admissible pursuant to Federal Rule of Evidence 402.

       The information contained in the 1975 Letters is of dubious relevance to the issues

remaining for trial. The Kolb Letter discusses restrictions placed by WFHC on the transfer of

WFHC shares and includes Mr. Gillespie’s opinion that such restrictions were in violation of

WFHC’s charter and by-laws and therefore illegal. All the purported transfers took place well

before June 16, 2008, and were not connected to WFHC’s 2013 extension of its lease with the

Club. Instead, Plaintiffs maintain that the Kolb Letter is admissible because “evidence concerning

the nature and value of [WFHC]’s shares [is] probative of [WFHC]’s purpose.” (Pls. Reply 4–5

at 2.) To be sure, evidence that shares were initially discussed as an investment and that at annual

meetings the value of shares were often considered relative to the assets and liabilities of WFHC

may suggest that WFHC was a for-profit corporation, just as evidence that shares were sold at the



                                                 19
price of Club membership could suggest the opposite. However, no such connection is obvious

between WFHC’s corporate purpose and the transfer restrictions imposed on individual shares in

the 1970s, as discussed in the Kolb Letter. Plaintiffs may not shoehorn a time-barred cause of

action arising from the purportedly illegal practices of WFHC with respect to share transfers into

this derivative suit by simply claiming that any evidence pertaining to “the nature” of WFHC

shares is relevant to whether WFHC was formed to generate profits for its shareholders. See infra

pp. 28–29, 40–41.

       Mr. Gillespie’s statements in the DioGuardi Letter with respect to transfer restrictions are

irrelevant for the same reasons. Further, his statements regarding the Club’s intention to make a

concerted effort to buy WFHC shares so that it could become a majority shareholder are similarly

lacking in relevance to the question of WFHC’s original corporate purpose. If they bear any

connection to the 2013 lease extension at all, it is based on the argument that the Club’s scheme to

become a majority shareholder in the 1970s ultimately facilitated its approval of lease renewals in

later years. However, whether any wrongdoing took place in connection with the Club’s buying

of shares many years outside of the applicable statute of limitations period is not a question that

may be put before the jury. The manner in which the Club gained its status as majority shareholder

is not relevant to the question of whether Defendants breached their fiduciary duties or caused the

loss or waste of WFHC’s assets when they entered into the 2013 lease extension. Nor do the

restrictions Defendants imposed on share transfers otherwise bear on any of Plaintiffs’ remaining

claims. See infra pp. 34–37.

       The vast majority of Mr. Gillespie’s statements regarding WFHC’s tax classification under

Section 501(c) of the IRC are also plainly irrelevant to WFHC’s corporate purpose under state law.

See infra 22–25. The only statement that warrants further scrutiny pertains to Mr. Gillespie’s



                                                20
assessment of WFHC’s governing documents. In explaining why he believes WFHC is ineligible

for a federal tax exemption, Mr. Gillespie opines that there is no evidence in the WFHC charter or

by-laws of the fact that WFHC was organized exclusively to hold title to the Winged Foot property

and to turn over income to the Club. While this statement, in isolation, appears to implicate

Defendants’ theory of WFHC’s purpose, its placement within a discussion of WFHC’s

classification under federal tax law shows that it is concerned with whether WFHC meets the

requirements for an exemption under the IRC. As the Court explains in further detail below, the

fact that there is overlap between the parties’ theories of corporate purpose under state law and

federal taxation law does not mean that federal taxation law is relevant to any issue in this case.

       In any event, even if Mr. Gillespie’s isolated opinion statement were relevant, it constitutes

hearsay, and Plaintiffs have not shown that it fits into any exception to the prohibition on hearsay

that would make it admissible. Federal Rules of Evidence 801(d)(2)(B) and (d)(2)(D) permit the

introduction of a hearsay statement offered against an opposing party if the statement is one the

party manifested that it adopted or believed to be true, or was made by the party’s agent or

employee on a matter within the scope of that relationship and while it existed. Fed. R. Evid.

801(d)(2)(B), (d)(2)(D). As to the first of these exceptions, a party seeking to offer a statement as

an adoptive admission may show adoption or acquiescence in any appropriate manner. See

Penguin Books, U.S.A. v. New Christian Church of Full Endeavor, Ltd., 262 F. Supp. 2d 251, 258

(S.D.N.Y. 2003) (citing Fed. R. Evid. 801(d)(2)(B), advisory comm. notes). Here, the fact that

Mr. Gillespie, who was not an officer of the Club when he wrote the DioGuardi Letter, copied the

Club on his response to Mr. DioGuardi, (see Pls. Reply 4–5 at 7), does not suffice to demonstrate

that the Club adopted any of Mr. Gillespie’s statements or believed them to be true. Likewise,

Plaintiffs do not show that the Club’s failure to respond or to pursue any action related to the



                                                 21
   taxation matters discussed in the DioGuardi Letter is conduct in compliance with Mr. Gillespie’s

  statement. See Penguin Books, U.S.A., 262 F. Supp. 2d at 259 (“In the case of written statements,

  such as letters or other documents, mere non-response is generally considered insufficient [to show

   adoption by silence].”).

             Nor do Plaintiffs demonstrate that Mr. Gillespie was acting as the Club’s agent at the time

  he wrote the DioGuardi Letter. No evidence has been produced to show that, although Mr.

   Gillespie did not have any position with the Club when he wrote the DioGuardi Letter, Mr.

   Gillespie was nonetheless under the Club’s control and was doing its bidding when he discussed

   WFHC’s tax status. Indeed, it is unclear why Mr. Gillespie would need authority from the Club

   to discuss a matter that was specific to WFHC, even if the Club had an interest in that matter.

             Accordingly, Plaintiffs have demonstrated neither that the 1975 Letters are relevant to an

   issue in this case, nor that Mr. Gillespie’s opinion statement about WFHC’s governing documents

  in the DioGuardi Letter would be admissible under Federal Rules of Evidence 801(d)(2)(B) or

   (d)(2)(D) even if it were relevant. Plaintiffs’ motions in limine four and five are therefore denied.

II.      Defendants’ Motions in Limine

  A. Defendants’ Motion to Preclude Evidence Regarding WFHC’s Classification under
     Federal Income Tax Law

             In their first motion in limine, Defendants seek to preclude the introduction of evidence

   related to WFHC’s classification under federal income tax law. (Defs.’ Mem. in Support of Defs.

      Mot. 1 (“Defs. Mem. 1”) (ECF No. 262).) Specifically, Defendants implore the Court to exclude

      the testimony of Plaintiffs’ retained tax law expert, Jeffrey A. Galant, and the testimony of fact

      witness Joseph J. DioGuardi as to discussions in the 1970s about tax-related proposals that were

      considered but never implemented by WFHC. Defendants argue that such testimony is irrelevant,

      unreliable, and prejudicial, and should be excluded pursuant to Federal Rules of Evidence 104,


                                                     22
402, 403, and 702. Plaintiffs oppose the motion, averring that the fact that WFHC did not or could

not apply for an exemption under the IRC is probative of its corporate purpose. (Pls.’ Mem. Opp.

Defs. Mot. 1 (“Pls. Opp. 1”) (ECF No. 301).) For the following reasons, Defendants’ motion is

granted.

       Defendants contend that WFHC’s classification under federal tax law lacks relevance to

any issue remaining in this trial, including the question of WFHC’s original corporate purpose. As

Defendants correctly note, the question of corporate purpose is a state law question. See Burwell

v. Hobby Lobby Stores, Inc., 573, U.S. 682, 713 (2014). While there may be some overlap between

the definition of a non-profit entity under state law and the definition of a tax-exempt entity under

the IRC, the two concepts are legally distinct. As the United States Internal Revenue Service

(“IRS”) explains on its website,

               Nonprofit status is a state law concept. Nonprofit status may make an organization
               eligible for certain benefits, such as state sales, property and income tax
               exemptions. Although most federal tax-exempt organizations are nonprofit
               organizations, organizing as a nonprofit organization at the state level does not
               automatically grant the organization exemption from federal income tax. To
               qualify as exempt from federal income tax, an organization must meet requirements
               set forth in the Internal Revenue Code.

INTERNAL REVENUE SERVICE, APPLYING FOR TAX EXEMPTION FAQ #1, https://www.irs.gov/

charities-non-profits/frequently-asked-questions-about-applying-for-tax-exemption (last visited

Dec. 17, 2019). In other words, the fact that an organization’s corporate purpose, as determined

by state law, is something other than the maximization of shareholder profit does not by itself

indicate that such organization is likely to receive a federal tax exemption. Rather, the only criteria

relevant to the determination of federal tax status is that which is explicitly set forth by the IRC.

Similarly, an organization’s tax-exempt status under the IRC may not be conflated with its

corporate purpose. Doing so would wrongly suggest that an issue exclusively governed by federal



                                                  23
law is relevant to a state law determination. See Foreman v. United States, 232 F. Supp. 134, 136

(S.D. Fl. 1964) (holding that a corporation’s federal tax status is determined exclusively by federal

tax law, because “it would introduce an anarchic element in federal taxation if we determined the

nature of associations by State criteria rather than the special criteria sanctioned by the tax law”);

In re Reed, 127 B.R. 244, 247 (Bankr. D. Haw. 1991) (in determining whether the IRS could levy

upon certain property, holding that “[s]tate law may define the nature of the taxpayer’s interest in

the property, but the consequences flowing from that definition under state law are of no concern

to the operation of federal tax law”).

          Thus, to argue to a jury that WFHC’s status under federal tax law is probative of its purpose

under state law would be misleading, at best. This issue is compounded by the fact that Plaintiffs’

proposed tax expert, Mr. Galant, adopts the term “for-profit business corporation” in lieu of

“nonexempt” or “taxable” corporation to describe a corporation subject to federal income taxation

in his Expert Report dated December 23, 2016. (See Defs. Mem. 1 Ex. 1.) While Mr. Galant’s

usage of that term is not meant to convey an opinion as to WFHC’s status under state corporate

law, its effect on jurors who are being asked to determine that very question in the context of

profits is likely to be confusing and prejudicial.

          In addition, Mr. Galant testified at his deposition that the IRC implicitly “assumes a

business corporation is in business and has a for-profit motive” when a business corporation files

its tax return on a U.S. Corporation Income Tax Return Form. (Id. Ex. 2 at 63–64.) There is no

such presumption as to for-profit status, however, under New York state law, which looks to

substance over form to determine corporate purpose. See Busher, Docket 227 at 15–16 n.7. This

testimony, too, is likely to confuse the jury and lacks any relevance to the question they must

decide.



                                                     24
       Mr. Galant is also expected to testify as to the potential application of Section 482 of the

IRC to WFHC’s income. (See Defs. Mem. 1 Ex. 1 at 10–12.) Again, Plaintiffs fail to explain how

WFHC’s theoretical tax liability, even as it arises from the amount of rent it charges to the Club,

is relevant to corporate purpose or to the 2013 lease extension, which is the only occurrence left

in this action from which a claim arises. Nor do they show how it may be relevant to any of

Defendants’ affirmative defenses.

       In sum, Mr. Galant’s testimony as to WFHC’s classification under federal tax law is not

relevant to any issue remaining in this case and is subject to exclusion on that ground. The

testimony of Mr. DioGuardi with respect to tax proposals considered, but not implemented, by

WFHC in the 1970s warrants the same treatment. Whether WFHC applied for, or could apply for,

exemptions from federal taxation over the course of its nearly one-hundred-year existence does

not make it more or less likely that WFHC’s original shareholders believed they were contributing

capital to an organization whose purpose was to create profits for shareholders. Accordingly,

Defendants’ motion to preclude irrelevant evidence and testimony related to the classification of

WFHC under federal tax law, including such testimony as is anticipated from Mr. Galant and Mr.

DioGuardi, is granted.

B. Defendants’ Motion to Exclude Certain Evidence Related to Corporate Purpose

       Defendants next move to preclude Plaintiffs from introducing evidence related to WFHC’s

corporate purpose that is irrelevant to the expectations of WFHC’s original shareholders, and to

exclude certain evidence or arguments anticipated from Plaintiffs that are inconsistent with the

Court’s prior holdings on the issue of corporate purpose. (Defs.’ Mem. in Support of Defs. Mot.

2 (“Defs. Mem. 2”) (ECF No. 269).) Relatedly, Defendants seek to exclude certain testimony

from Plaintiffs’ experts, Professor Merritt Fox and Jeffrey Baliban, related to WFHC’s corporate



                                                25
purpose. (Id.) Plaintiffs oppose the motion, stating, inter alia, that much of Defendants’ motion

is inappropriately broad in the scope of evidence it seeks to preclude, and that their experts should

be permitted to testify. (Pls.’ Mem. Opp. Defs. Mot. 2 (“Pls. Mem. 2”) (ECF No. 306).)

Defendants’ motion is granted in part and denied in part.

       1. Relevant Evidence of Corporate Purpose

       Defendants seek a ruling from the Court restricting evidence that will be considered

relevant to the question of corporate purpose to “evidence that reflects, either directly or as

recounted in documents concerning Winged Foot’s general history, the words, actions, or inaction

of WFHC’s earliest shareholders.” (Defs. Mem. 2 at 3.) Defendants cite to no specific evidence

that they believe will violate their proposed principal, and that alone warrants denial of this portion

of their motion. See Weiss, 293 F. Supp. 2d at 408 (defendants’ motion “lack[ed] sufficient

specificity with respect to the evidence to be excluded” where “[n]o particular documents or

testimony ha[d] been identified”). “In the absence of context the court cannot categorically

conclude that [] evidence is not related to matters raised by the present dispute nor can it weigh its

probity.” TVT Records v. Island Def Jam Music Group, 250 F. Supp. 2d 341, 345 (S.D.N.Y. 2003)

(denying motion for an order precluding evidence of collateral legal disputes between plaintiff and

defendant).

       Moreover, Defendants’ proposed preclusion of all evidence that “reflect[s] the actions or

opinions of those who did not contribute to the corporation,” (Defs. Mem. 2 at 4), is unduly broad.

The Court cannot, for example, determine that evidence of how officers of WFHC viewed

WFHC’s purpose after its founding, or how/whether WFHC interacted with businesses other than

the Club is irrelevant to whether WFHC was formed as a for-profit corporation.                 Indeed,




                                                  26
Defendants’ proposed limitation would call into question even evidence of corporate purpose that

they argue elsewhere is admissible, such as the 6/8/47 recitals.

       Accordingly, the portion of Defendants’ motion seeking to limit evidence of corporate

purpose is denied, without prejudice to Defendants’ raising specific evidentiary objections at trial.

       2. Preclusion of Certain Legal Arguments as to Corporate Purpose

          i.   Argument that Form of Incorporation is Dispositive of Purpose

       Defendants ask the Court to preclude Plaintiffs from offering any testimony or argument

that WFHC’s form of incorporation is dispositive of its purpose. Such testimony or argument

would contradict this Court’s express ruling that the “certificate of incorporation is insufficient to

overcome the genuine issues of material fact created by evidence in the record” with regard to

corporate purpose. Busher, Docket 227 at 15–16 n.7. The Court notes that Plaintiffs’ opposition

indicates that they are aware of this ruling and do not intend to challenge it at trial. (Pls. Opp. 2 at

14.)

       As all parties are aware, it is the Court, and not counsel or expert attorney witnesses, that

instructs the jury on the law to be applied in reaching their verdict. To the extent any party or

witness purports to define the legal parameters within which the jury must exercise its fact-finding

function, such party or witness usurps the role of the Court. See Hygh v. Jacobs, 961 F.2d 359,

364 (2d Cir. 1992) (“Whereas an expert may be uniquely qualified by experience to assist the trier

of fact, he is not qualified to compete with the judge in the function of instructing the jury.”);

United States v. Bilzerian, 926 F.2d 1285, 1294 (2d Cir. 1991) (“[A]lthough [] expert[s] may opine

on an issue of fact within the jury’s province, [they] may not give testimony stating ultimate legal

conclusions based on those facts.”). Either party may make an appropriate objection if instances

of this nature arise during trial. Since Plaintiffs do not contest that introducing evidence or



                                                  27
testimony that WFHC’s corporate form is dispositive to the question of corporate purpose would

violate the foregoing principles, however, the portion of Defendants’ motion seeking to exclude

such evidence or testimony is preliminarily denied as moot.

         ii.   Arguments Related to Status of WFHC Shares Under Federal Securities Law

       Defendants also ask the Court to preclude the introduction of evidence or testimony that

the Supreme Court’s decision in Landreth Timber Co. v. Landreth, 471 U.S. 681 (1985), supports

their theory of WFHC’s corporate purpose. Landreth addresses, inter alia, the determination of

whether an instrument is a security within the meaning of the 1934 Securities Exchange Act, 15

U.S.C.A. § 78a et seq., and the 1933 Securities Act, 15 U.S.C.A. § 77a et seq. Landreth, 471 U.S.

at 683. Plaintiffs aver that whether WFHC shares are “securities” with investment value under

federal securities laws bears on the question of whether WFHC’s original shareholders purchased

their shares with an expectation of receiving a financial return. (Pls. Opp. 2 at 20.)

       As a preliminary matter, the Court reminds the parties, again, that expert witnesses may

not opine on the law to be applied by the jurors during their deliberations. To the extent that

Plaintiffs seek to introduce only factual evidence as to the classification of WFHC shares for

purposes of the federal securities laws, such evidence is irrelevant to the question of WFHC’s

corporate purpose under state law. To be sure, the federal securities laws at issue in Landreth were

not even in existence at the time WFHC’s original shareholders purchased their shares, and for

that reason alone could not possibly have informed their expectations. Plaintiffs essentially ask

that they be allowed to litigate and put before a jury a matter of federal securities law that has no

bearing on any issue remaining in this case and would amount to nothing more than a distraction

from the core legal questions for trial. The Court declines to grant such permission. The portion




                                                 28
of Defendants’ motion seeking to exclude evidence or testimony as to the classification of WFHC

shares under federal securities law is granted.

       3. Admissibility of Expert Testimony of Merritt Fox

       Defendants challenge certain portions of the expert testimony of Plaintiffs’ proposed

corporate law expert, Professor Merritt Fox, on two separate grounds, neither of which has merit.

First Defendants seek to preclude Professor Fox from testifying that it is “fair to assume” that the

members of the New York Athletic Club who incorporated WFHC and the Club were

“sophisticated business and professional people of their time.” (Defs. Mem. 2 at 8 (quoting Decl.

of Laura Samuels in Support of Defs. Mot. 2 (“Samuels Decl.”) (ECF No. 270) Ex. 2 at 8.)

Defendants contend that this assumption is completely unsupported and is thus unreliable and

inadmissible pursuant to Federal Rules of Evidence 702 and 403. (Id. at 9.) The Court disagrees.

Professor Fox is permitted to offer his opinion that, based on membership in an affluent club, the

price paid for original shares, and the decision to choose different modes of incorporation for

WFHC and the Club, (see Pls. Opp. 2 at 16), the original incorporators of WFHC were

sophisticated businesspeople.     Of course, Defendants may challenge the bases underlying

Professor Fox’s assumptions on cross-examination.

       Defendants also argue that Professor Fox should be “precluded from testifying that []

WFHC was required to change how it fulfilled its corporate purpose once one or more shareholders

were no longer [] Club members.” (Defs. Mem. at 6.) However, Defendants misstate Professor

Fox’s proposed testimony. Professor Fox has not opined that WFHC was legally required to

change its corporate purpose. Rather, Professor Fox’s opinion is that WFHC was formed as a for-

profit business corporation, and that although it could further its corporate purpose in its early

years without dealing with the Club at arms-length, since WFHC membership and Club



                                                  29
membership were identical, it could no longer maximize returns to all of its shareholders when the

requirement of share ownership as a condition of Club membership was eliminated without

altering its relationship with the Club. (See Samuels Decl. Ex. 1 at 5–7.) Professor Fox’s

testimony is relevant to WFHC’s corporate purpose and the scope of WFHC’s fiduciary duties

towards its shareholders, which Plaintiffs contend were breached through the 2013 lease extension.

His opinion that WFHC was created to provide a return to shareholders directly supports Plaintiffs’

theory of corporate purpose. His explanation that, at its inception, WFHC was fulfilling this

purpose even though it was engaged in non-arms-length transactions with the Club, but that WFHC

could not no longer fulfill this purpose through the same course of conduct after membership in

the Club and WFHC shareholder status diverged suggests that Director Defendants acted in

violation of their fiduciary duties by entering a sweetheart lease with the Club in 2013.

       For the foregoing reasons, the portion of Defendants’ motion seeking to preclude the

testimony of Professor Fox is denied.

       4. Admissibility of Expert Testimony of Jeffrey Baliban

       Defendants seek to preclude the expert testimony of Jeffrey Baliban to the extent it

references a legal memorandum from 1961 prepared by the law firm Kelley Drye Newhall and

Maginnes (the “Kelley Drye memo”). (Defs. Mem. 2 at 12–14.) Plaintiffs assert in their

opposition that they “will not ask Mr. Baliban any questions about the Kelley Drye memo, and

will not seek to elicit any testimony from Mr. Baliban concerning the contents of that memo.”

(Pls. Opp. 2 at 5.) Since both parties agree that such testimony will not be solicited, Defendants’

motion to preclude Mr. Baliban’s testimony to the extent it concerns the Kelley Drye memo is

denied without prejudice as moot.




                                                30
C. Defendants’ Motion to Exclude Certain Evidence Related to Liability

        Defendants’ next motion seeks to exclude several categories of evidence as irrelevant to

the issues remaining in this action. Specifically, Defendants seek to exclude (1) evidence related

to time-barred leases; (2) evidence relevant to Defendants’ alleged fraud or misrepresentations in

communications or transactions with shareholders, including in WFHC’s financial statements, and

to the allegedly illegal share transfer restrictions enforced by Defendants; (3) evidence regarding

WFHC’s activities with respect to lost shareholders for whom it has no contact information; and

(4) evidence related to Defendants’ liability insurance. (Defs.’ Mem. in Support of Defs. Mot. 3

(“Defs. Mem. 3”) (ECF No. 281).) Defendants also move to exclude testimony from Plaintiffs’

proposed witnesses whose testimony is unrelated to corporate purpose or the 2013 lease. (Id.)

Plaintiffs oppose the motion, stating that much of Defendants’ motion is impermissibly broad, and

disputing that the evidence highlighted by Defendants is irrelevant to Defendants’ liability. (Pls.’

Mem. Opp. Defs. Mot. 3 (“Pls. Opp. 3”) (ECF No. 307).) For the following reasons, Defendants’

motion is granted in part, denied in part, and reserved in part.

        1. Evidence Related to Leases Preceding the 2013 Lease Extension

        As Defendants correctly observe, and as set forth in greater detail above, “by order dated

March 12, 2019, this Court ruled that the only claims left for trial concern the appropriateness of

one contract: the 2013 lease extension [] between [WFHC] and the [Club].” (Defs. Mem. 3 at 1.)

Relatedly, the Court explained that Plaintiffs’ claims arising from the 2013 lease extension depend

on the threshold question of WFHC’s corporate purpose. See Busher, Docket 227 at 15. Thus,

the March 2019 Opinion clearly limited the issues remaining in this action. Nonetheless, Plaintiffs

have resisted tailoring their case for trial in accordance with the Court’s order, necessitating further

clarification from the Court that “the only relevant occurrence remaining in this action is the 2013



                                                  31
lease extension.” Busher, Docket 244 at 5. Notwithstanding this clarification, Plaintiffs continue

to argue that they should be permitted to litigate the validity of the 1947 Lease Amendment at trial

next month. (See Pls. Opp. 3 at 3–4; Joint Final Trial Report (ECF No. 257) at 6 (“Plaintiffs allege

that the 1947 amendment of the original lease, and Defendants’ extension of the amended lease in

2013, constituted acts of corporate waste . . . and are therefore void.”).)

       The validity of the 1947 Lease Amendment is not an issue that may be properly litigated

in this case. The Court has now repeated numerous times that “[e]vents preceding [the 2013] lease

extension and outside of the statutory period are not actionable,” and has reminded the parties that

they “should not rely on or attempt to prove such events in their pretrial submissions or at trial.”

Busher, Docket 244 at 5. That Plaintiffs have now decided to cloak their time-barred claim arising

from the 1947 Lease Amendment in the new legal theory that all extensions of the 1947 Lease

Amendment, including the 2013 lease extension, are void ab initio, (Pls. Opp. 3 at 4), does not

alter the Court’s conclusion. Indeed, Plaintiff first introduced their new legal theory two months

ago in their October 2019 letter asking the Court to withdraw or stay the October 2019 Opinion,

and the Court nonetheless denied that request and adhered to its decision. (See ECF No. 256.) The

Court notes, in addition, that allowing Plaintiffs to introduce a new legal theory that revives a time-

barred claim nine months after issuing its decision disposing of that claim, and less than one month

before the start of trial, would be highly prejudicial to Defendants.

       Accordingly, the Court adheres to its prior decisions and declines to endorse Plaintiffs’

creation of brand-new legal theories, which Plaintiffs have not pursued in the approximately five

years since they commenced this action, on the eve of trial, in order to avoid the effect of the

Court’s rulings. See Farouki v. Petra Int’l Banking Corp., No. 08-cv-2137, 2013 WL 12309520,

*2 (D.C. Cir. June 12, 2013) (application to amend pleading is properly denied “when a party—



                                                  32
without explanation for the delay—springs new facts and legal theories on the eve of trial”); Sanai

v. Sanai, No. C02-2165Z, 2005 WL 1172437, at *1–*2 (W.D. Wash. May 18, 2005) (plaintiffs not

permitted to adopt a new legal theory to allow previously dismissed claims to continue on the eve

of trial, after the close of discovery, and after the dispositive motions deadline); see also Beck v.

Met. Prop. And Casualty Ins. Co., No. 3:13-cv-00879, 2016 WL 4978411, *1 (D. Or. Sept. 16,

2016) (considering defendant’s decision “to advance for the first time on the eve of trial a

completely new and significant legal theory, and to do so through the awkward procedural

mechanism of an evidentiary motion” in calculating attorneys’ fees plaintiff was entitled to). The

portion of Defendants’ motion seeking to exclude evidence or testimony related to the 1947 Lease

Amendment is granted to the extent that Plaintiffs may not attempt to prove the validity of the

1947 Lease Amendment at trial. Insofar as Plaintiffs argue that general information regarding the

1947 Lease Amendment may be relevant for purposes of providing background to the 2013 lease

extension, the Court reserves decision on whether general evidence or testimony related to the

1947 Lease Amendment is relevant and admissible under the circumstances that present

themselves at trial. 5

        As to Plaintiffs’ contention that they may introduce evidence in connection with the Club’s

exercise of a lease extension option granted by WFHC in 2002, the Court has stated numerous

times that “the only relevant occurrence remaining in this action is 2013 lease extension,” Busher,

Docket 244 at 5, defined in the Court’s March 2019 Opinion as the extension that “extends the

lease from 2050 through October 2071,” Busher, Docket 227 at 3. Accordingly, the portion of

Defendants’ motion seeking to preclude the introduction of evidence related to the 2002 lease

extension and the Club’s exercise of an option granted in that lease extension is denied.


5
 The Court suspects, however, that far less information regarding the 1947 Lease Amendment is necessary for
background purposes than Plaintiffs contemplate.

                                                       33
       2. Evidence Related to Defendants’ Alleged Fraud and Misrepresentations in
          Communications or Transactions with Shareholders

       Defendants argue that evidence relating to Defendants’ alleged fraudulent statements and

misrepresentations to current and former non-original shareholders other than Plaintiffs, and to the

enforcement of transfer restrictions printed on WFHC shares, is irrelevant to the claims remaining

in this action and improper in a derivative lawsuit. (Defs. Mem. 3 at 4–8.) Defendants observe

that much of the evidence Plaintiffs seek to introduce in this regard pre-dates the statutory

limitations period and has no bearing on WFHC’s original corporate purpose or whether

Defendants’ entering the 2013 lease extension breached their fiduciary duties to shareholders. (Id.)

Defendants also note that Plaintiffs have not produced any evidence that any purported fraud or

misrepresentation to an individual shareholder caused damages to WFHC, as required to state a

derivative claim. (Id. at 6.)

       Plaintiffs counter that the challenged evidence is relevant to Plaintiffs’ claims because it

shows that the 2013 lease extension was part of a “common course of conduct in which the Director

Defendants acted as agents of the Club while maintaining the pretense of serving as fiduciaries of

[WFHC] and its shareholders.” (Pls. Opp. 3 at 9.) Plaintiffs assert that Defendants’ “scheme to

control” WFHC is also relevant to WFHC’s corporate purpose and to the nature of relief that may

be appropriate should Plaintiffs prevail on the issue of liability. (Id. at 10–11.)

       Plaintiffs’ alleged “scheme to control” appears to be another attempt to backdoor in

significant amounts of evidence related to claims that the Court has dismissed as time-barred.

However, the fact that Plaintiffs invoke the same theory, i.e., that Defendants acted to enrich the

Club, to explain different species of Defendants’ conduct does not make all conduct which could

conceivably fit under that theory relevant to Plaintiffs’ claims. At trial, the jury will not be asked

to decide whether Defendants engaged in a decades-long scheme to defraud shareholders of


                                                  34
WFHC for the benefit of the Club. That is not a claim in this case. Instead, the jury will be asked

whether Defendants’ entry into the 2013 lease extension constituted a breach of Defendants’

fiduciary duties, the scope of which will be determined by WFHC’s corporate purpose. That

Plaintiffs can prove prior bad acts of Defendants related to their representations to shareholders,

many of which took place prior to June 16, 2008, does not aid resolution of that question. Nor

does Director Defendants’ purported facilitation of the Club’s purchase of WFHC shares bear upon

WFHC’s original corporate purpose. On the contrary, such evidence would only serve to confuse

the jury as to the issues it is to consider. It would also substantially prejudice Defendants and

would imply that jurors may properly consider evidence of Defendants’ past wrongdoing in

deciding whether they breached their fiduciary duties in 2013. See New Am. Mktg. FSI LLC v.

MGA Entm’t, Inc., 187 F. Supp. 3d 476, 480 (S.D.N.Y. 2016) (defendant’s proposed evidence of

fraud or defenses sounding in fraud, where fraud-based counterclaims had previously been

dismissed, was precluded as both irrelevant and substantially prejudicial to plaintiff); see also Fed.

R. Evid. 404(b) (“Evidence of a crime, wrong, or other act is not admissible to prove a person’s

character in order to show that on a particular occasion the person acted in accordance with the

character.”); United States v. Lyles, 593 F.2d 182, 195 (2d Cir. 1979) (“The greater the danger of

prejudice, the more justification must be shown for the introduction of challenged evidence.”)

(citation omitted).

       Plaintiffs’ argument that evidence of Defendants’ past fraudulent behavior is relevant to

the issue of the remedy Plaintiffs are entitled to is similarly without merit. Plaintiffs argue it is

logical to assume that if the 2013 lease were rescinded, “the Club would simply use its entrenched

control over [WFHC] . . . to find other ways to continue looting [WFHC]’s assets,” as evidenced

by “the Club’s scheme to control [WFHC].” (Pls. Opp. 3 at 10.) Therefore, argue Plaintiffs,



                                                 35
monetary damages or the dissolution and sale of WFHC are more appropriate remedies than

rescission. (Id.) Plaintiffs’ line of reasoning rests upon the unsupported premise that Defendants

will continue to violate their fiduciary duties in unspecified ways unless the Court orders a remedy

that will provide monetary compensation to Plaintiffs. The Court is unpersuaded by this theory.

         Plaintiffs’ argument that their proposed evidence of a scheme to control WFHC is relevant

to corporate purpose is also unavailing. As the Court has stated, while certain evidence related to

WFHC shares does bear upon whether WFHC’s purpose was to enrich its shareholders, not every

fact or theory related to the shares does so. Defendants’ alleged practice, beginning in the 1970s,

of restricting the transfer of WFHC shares and attempting to consolidate the Club’s majority

shareholder status in part through such restrictions does not make it more likely than not that

WFHC was formed to enrich its shareholders.

         Finally, Plaintiffs argue that their proposed evidence supports their derivative claims

because Defendants’ fraudulent shareholder communications and share transfer restrictions

constitute acts of “looting” WFHC by entrenching the Club’s control of WFHC. (Pls. Opp. 3 at

7–8.) Plaintiffs raise these claims in the Joint Final Trial Report only in the context of their

alternative claim for dissolution, and not in the context of their derivative claims. 6 (See Joint Final

Trial Report at 5.) Previously, Plaintiffs invoked evidence related to shareholder communications

and transfers to demonstrate that Defendants looted WFHC by pursuing a scheme “to purchase

and accumulate shares from non-member shareholders in order to consolidate the Club’s majority

control over WFHC and thereby remove potential obstacles” to purportedly unfair leases. (Pls.’

Mem. in Support of Mot. for Partial Summ. J. (ECF No.194) at 47.) However, WFHC gained


6
 Plaintiffs raise these claims, which are separate from and unrelated to the 2013 lease, in spite of their initial
assertion that “In light of the Court’s rulings, all claims for relief stated in Plaintiffs’ amended complaint remain to
be tried to the extent the claims relate to Defendants’ extension in 2013 of the lease between [WFHC] and [the
Club].” (Joint Final Trial Report at 3.)

                                                           36
majority shareholder status by 1983. See Busher, Docket 227 at 4. It appears that Plaintiffs have

now amended their theory of liability to suggest that Defendants’ scheme to advance the Club’s

control over WFHC harmed WFHC in some manner unrelated to the lease extensions or to the

Club’s power as majority shareholder. Plaintiffs have not disclosed what that harm entailed, or

how they expect to prove any damages to WFHC arising from Defendants’ post-2008 actions in

this regard. In other words, Plaintiffs appear to have introduced a new legal theory without

evidentiary support, on the eve of trial, in order to revive a claim that was dismissed by the Court

nine months ago. However, Plaintiffs’ proposed evidence does not show any harm to WFHC and

thus does not support a derivative claim. Plaintiffs’ allegations with respect to the fraudulent

actions of Defendants are more properly the subject of the direct action commenced against

Defendants in 2016. See Clune v. Barry, No. 7:16-cv-4441, Am. Compl., Docket 62.

       In sum, the Court is unpersuaded that any evidence related to Defendants’ alleged “scheme

to control” is relevant to the issues of corporate purpose and the 2013 lease extension.

Furthermore, even if such evidence carried any probative value, that value is substantially

outweighed by the prejudice it would inflict on Defendants.          Accordingly, the portion of

Defendants’ motion to preclude evidence related to Defendants’ alleged fraud or

misrepresentations to shareholders, or restricted transactions involving WFHC shares, is granted.

       3. Evidence Related to Lost Shareholder Contact Information

       Defendants next argue that Plaintiffs should be precluded from presenting evidence

regarding WFHC’s alleged failure to proactively seek out updated contact information for certain

shareholders. (Defs. Mot. 3 at 8–9.) Plaintiffs contend that such evidence is relevant to the

“scheme to control” discussed above, to assess appropriate remedies should Plaintiffs prevail at

trial, and to explain why Defendants extended the 1947 Lease Amendment using option



                                                37
instruments rather than formally replacing or amending the original lease. (Pls. Opp. 3 at 11–12.)

As to the first of these rationales, the Court has considered and rejected Plaintiffs’ argument that

evidence is per se relevant if it is indicative of Defendants’ attempts to consolidate the Club’s

control over WFHC. Similarly, Plaintiffs’ assertion that whether Defendants actively sought out

contact information for “lost” shareholders is relevant to whether rescission is an appropriate

remedy is without merit for reasons the Court has already discussed. Finally, the rationale behind

the instrument used by WFHC to extend its lease with the Club is not relevant to any issue in this

case. The Court can discern no basis for the entry of Plaintiffs’ proposed evidence at trial.

Accordingly, the portion of Defendants’ motion seeking to preclude Plaintiffs from introducing

evidence regarding WFHC’s failure to contact shareholders who have not updated their contact

information is granted.

       4. Defendants’ Liability Insurance

       Federal Rule of Evidence 411 (“Rule 411”) precludes parties from offering evidence that

a person was or was not insured against liability to prove whether the person acted negligently or

otherwise wrongfully. Fed. R. Evid. 411. However, “Rule 411 is not a bar to the introduction of

evidence regarding liability insurance in all cases.” Weiss, 293 F. Supp. 2d at 413. A court may

admit such evidence for another purpose, “such as proving a witness’s bias or prejudice or proving

agency, ownership, or control.” Fed. R. Evid. 411.

       Defendants seek to preclude Plaintiffs from introducing any evidence regarding

Defendants’ liability insurance arrangements. (Defs. Mem. 3 at 10–11.) Plaintiffs agree that they

will not seek to offer most of the evidence of Defendants’ liability insurance identified in

Defendants’ moving papers. (Pls. Opp. 3 at 12–13.) However, Plaintiffs contend that they should

be permitted to offer evidence at trial relating to an indemnification agreement between WFHC



                                                38
and the Club, dated October 15, 2013 (the “Indemnification Agreement”), as evidence of

Defendants’ culpability.   (Id.) While this is not a permissible purpose for which to offer

indemnification evidence pursuant to Rule 411, Plaintiffs state that because the Indemnification

Agreement was executed after WFHC entered the 2013 lease extension, they are entitled to an

exception from the rule. Specifically, Plaintiffs aver that “[a]n indemnification agreement,

obtained after wrongdoing, is admissible as evidence of consciousness of wrongdoing.” (Id. at

12.)

       Plaintiffs cite a single Texas District Court case for this proposition.          See DSC

Communications Corp. v. Next Level Communications, 929 F. Supp. 239 (E.D. Tex. 1996). That

case involved indemnity agreements under which a buyer of a corporation agreed to indemnify the

corporation’s former employees for any liabilities incurred in a trade secret misappropriation

action that had been recently commenced by their former employer. Id. at 241–42. The Texas

District Court determined for various reasons, including that the agreements were isolated business

arrangements and did not insure against future risk, that the indemnification agreements did not

constitute liability insurance under Rule 411, and were not inadmissible pursuant to that rule. Id.

at 242–45. It did not determine that any indemnification agreement “obtained after wrongdoing”

is “admissible as evidence of consciousness of wrongdoing.”           Plaintiffs, resting on their

mischaracterization of the Texas District Court’s holding, make no attempt to analogize the

Indemnification Agreement with the facts of the case they cite.

       Since Plaintiffs have presented no basis for the admission of the Indemnification

Agreement pursuant to Rule 411, and the Court does not find that references to the Indemnification

Agreement would serve any probative purpose as to the issues remaining for trial, the portion of




                                                39
Defendants’ motion seeking to preclude evidence related to the Indemnification Agreement is

granted.

       5. Inadmissible Witness Testimony

       Defendants ask the Court to exclude testimony from several of Plaintiffs’ proposed

witnesses who, according to Defendants, are only expected to testify on topics unrelated to

corporate purpose or the 2013 lease extension. First, Defendants state that the testimony of

Plaintiffs’ proposed expert, Craig Jacobson, should be excluded as irrelevant and prejudicial

because it relates solely to the historical value of a WFHC share, dating back to 1923, and whether

the prices paid for a WFHC share over its history were reasonable. (Defs. Mem. 3 at 11–12.)

Specifically, Mr. Jacobson will testify that he calculated an indicative, present-day price for a

WFHC share based on the valuation of WFHC’s property performed by Plaintiffs’ expert Eric

Haims, and indexed this present-day price to economic indices such as the Dow Jones Industrial

Average, the S&P 500, and the Consumer Price Index in order to calculate similar indicative prices

for WFHC shares in past years. (See Pls. Opp. 3 at 14; Defs. Mem. 3 Ex. 14.) Based on his

comparison of the indicative prices to the actual, transactional prices historically paid for WFHC

shares, Mr. Jacobson will testify that while in the 1920s and 1930s, the actual transactional prices

for WFHC shares closely correlated with the indicative prices, from the year 1945 onwards, the

indicative prices exceeded the transactional share prices by varying but consistently large amounts.

(Id.) Further, Mr. Jacobson will testify that prior to 1945, price movements of WFHC shares

correlated with the movement of the indices, but that after that year, transactional prices moved

arbitrarily in relation to the market-reflective indicative prices, displaying no apparent linkage with

underlying value. (Id.) Mr. Jacobson intends to opine that (1) since 1945, “the prices paid for

WFHC stock were not reasonable and were significantly lower than the indicated value of the



                                                  40
stock,” and (2) “in recent decades, the prices paid for WFHC stock were frequently even more

dramatically lower than the indicated value of the stock.” (Defs. Mem. 3 Ex. 14 (ECF No. 285).)

       Defendants argue that these facts are irrelevant to WFHC’s corporate purpose, liability, or

Plaintiffs’ damages. Plaintiffs disagree, contending that Mr. Jacobson’s testimony is relevant to

WFHC’s corporate purpose insofar as it tends to support Plaintiffs’ theory that WFHC shares were

originally equity securities intended “to provide a prospective return related to the value of

[WFHC]’s assets.” (Pl. Opp. 14.) While certain aspects of WFHC stock, particularly around the

time of WFHC’s founding, might be relevant to whether WFHC’s original shareholders expected

WFHC to produce a profit for them, the Court can discern no reason why the reasonableness of

the transactional prices of WFHC shares throughout its nearly one-hundred-year-long history

would have any bearing on that question, regardless of whether such prices tracked hypothetical

indicative prices. Since it appears that Mr. Jacobson’s testimony will be limited to that issue, the

Court concludes that it should be precluded as irrelevant.

       As to Defendants’ arguments that an additional twelve fact witnesses should be precluded

as irrelevant, (Defs. Mem. 3 at 13–15), the Court does not have enough information about their

expected testimony to conclude that their testimony would have no conceivable relevance to any

issue in this case. Accordingly, the Court declines to categorically preclude Plaintiffs from calling

these witnesses. However, the Court cautions that the testimony of these witnesses is required to

conform with the Court’s rulings to date. The portion of Defendants’ motion seeking to preclude

certain fact witnesses is preliminarily denied, without prejudice to Defendants’ re-raising their

objections during trial.




                                                 41
D. Defendants’ Application for Dismissal of Plaintiffs’ Dissolution Claim

       Since the issue of damages will be tried separately from and subsequently to the issue of

liability in this matter, the Court reserves decision on the majority of the issues raised in

Defendants’ two motions in limine concerning evidence of damages. However, one issue raised

by Defendants warrants the Court’s present consideration. Specifically, Defendants argue that

Plaintiffs’ cause of action seeking judicial dissolution of WFHC must be dismissed because the

Court lacks subject matter jurisdiction to hear such a claim. (Defs. Mem. in Support of Defs.’

Mot. 4 (“Defs. Mem. 4”) (ECF No. 287) at 11.) Plaintiffs oppose dismissal of their dissolution

claim, asserting that it is not jurisdictionally barred, that Defendants have waived their right to

seek the Court’s abstention, and that, in any event, the Court should decline to exercise abstention.

(Pls.’ Mem. Opp. Defs. Mot. 4 (“Pls. Opp. 4”) (ECF No. 308) at 13–15.)

       Whether the Court has subject matter jurisdiction over a claim to dissolve a corporation is

a question that has not been resolved by the Second Circuit. See Friedman v. Revenue Mgmt. of

N.Y., Inc., 38 F.3d 668, 671 (2d Cir. 1994) (discussing competing authority with respect to whether

or not federal courts have subject matter jurisdiction over dissolution claims and concluding that

“we need not authoritatively resolve [that issue] at this time”). In any event, however, “federal

courts may decline to exercise their jurisdiction, in otherwise exceptional circumstances, where

denying a federal forum would clearly serve an important countervailing interest.” Quackenbush

v. Allstate Ins. Co., 517 U.S. 706, 716 (1996) (internal quotation marks omitted). One such class

of exceptional circumstances was recognized by the Supreme Court in Burford v. Sun Oil Co., 319

U.S. 315, 332–34 (1943). Pursuant to the Burford abstention doctrine,

               Where timely and adequate state-court review is available, a federal court sitting in
               equity must decline to interfere with the proceedings or orders of state
               administrative agencies: (1) when there are difficult questions of state law bearing
               on policy problems of substantial public import whose importance transcends the

                                                 42
               result in the case at bar; or (2) where the exercise of federal review of the question
               in a case and in similar cases would be disruptive of state efforts to establish a
               coherent policy with respect to a matter of substantial public concern.

New Orleans Public Service, Inc. v. Council of City of New Orleans, 491 U.S. 350, 361 (1989)

(internal quotation marks omitted).

       The Second Circuit has “identified three factors to consider in connection with the

determination of whether federal court review would work a disruption of a state’s purpose to

establish a coherent public policy on a matter involving substantial concern to the public,” which

are as follows: “1) the degree of specificity of the state regulatory scheme; (2) the need to give one

or another debatable construction to a state statute; and (3) whether the subject matter of the

litigation is traditionally one of state concern.” Liberty Mut. Ins. Co. v. Hurlbut, 585 F.3d 639,

650 (2d Cir. 2009) (quoting Hachamovitch v. DeBuono, 159 F.3d 687, 697 (2d Cir. 1998)) (internal

quotation marks omitted). In general, Burford abstention is appropriate when a federal court

determines that “the strong interest in having certain classes of cases, and certain federal rights,

adjudicated in federal court” outweighs “the State’s interests in maintaining uniformity in the

treatment of an essentially local problem.” Quackenbush v. Allstate Ins. Co., 517 U.S. at 728.

       A claim for judicial dissolution implicates Burford, “given the comprehensive regulation

of corporate governance and existence by New York.” Friedman, 38 F.3d at 671. The Second

Circuit has explicitly recognized that “New York has a strong interest in the creation and

dissolution of its corporations.” Id. Furthermore, the Second Circuit, in reviewing a district court’s

decision to abstain from exercising jurisdiction over a dissolution claim for abuse of discretion,

has noted that in such cases, abstention “would avoid needless interference with New York’s

regulatory scheme governing its corporations.” Id. In accordance with that rationale, district

courts within this Circuit have routinely, and almost uniformly, elected to exercise Burford



                                                 43
abstention over claims for the dissolution of a corporation formed under state law. See, e.g., Mecca

v. Lennon, No. 16-cv-1414, 2017 WL 1410790, at *5 (E.D.N.Y. Apr. 18, 2017); Sojitz Am. Capital

Corp. v. Keystone Equip. Fin. Corp., 88 F. Supp. 3d 59, 62 (D. Conn. 2015); Kermansah v.

Kermansah, 580 F. Supp. 2d 247, 271 (S.D.N.Y. 2008); Feiwus v. Genpar, Inc., 43 F. Supp. 2d

289, 296–98 (E.D.N.Y. 1999); see also Friedman, 38 F.3d at 671 (noting that “every federal court

that has addressed the issue of dissolving state corporations has either abstained or noted that

abstention would be appropriate, assuming that jurisdiction existed”).

       Here, it is unnecessary for the Court to reach the merits of Defendants’ jurisdictional

challenge because even assuming that the Court does possess jurisdiction to dissolve WFHC, the

Court finds it proper to abstain from exercising that power. WFHC, a corporation formed under

the laws of the state of New York, is a creature of the state, and its dissolution necessarily

implicates New York’s comprehensive system of corporate governance. The fact that Plaintiffs

say they are pursuing a claim for dissolution under common law, rather than a state statute, (see

Pls. Opp. 4 at 15), does nothing to alter this fact, or New York’s “strong interest in the creation

and dissolution of its corporations.”     Friedman, 38 F.3d at 671.       Moreover, the Court is

unpersuaded by Plaintiffs’ argument that Defendants have waived the right to seek the Court’s

abstention. (See Pls. Opp. 4 at 13–14.) While the Court does not endorse Defendants’ delay in

raising this issue, Plaintiffs have demonstrated neither that waiver of Burford abstention is a

recognized concept in this Circuit, nor that they would be prejudiced by the Court’s exercise of

abstention at this phase in the proceedings. Indeed, Plaintiffs admit that “[i]f the Court abstained




                                                44
from exercising jurisdiction over the dissolution claim, Plaintiffs would be able to re-file the cause

of action in New York Supreme Court, Westchester County." (Pls. Opp. 4 at 14 n.18.)

         For the foregoing reasons, the Court finds abstention appropriate as to Plaintiffs'

dissolution claim, without ruling on the issue of subject matter jurisdiction. The portion of

Defendants' motion in limine seeking dismissal of that claim is granted. The Court reserves

decision on the remainder of the motion.

                                          CONCLUSION

         For the foregoing reasons, Plaintiffs' motions in limine, (ECF Nos. 273, 275, & 280), are

GRANTED in part and DENIED in part. Defendants' motions in limine concerning evidence

bearing on the question ofliability, (ECF Nos. 264, 268, & 278), are GRANTED in part, DENIED

in part, and RESERVED in part. Defendants' motion in limine which seeks, in relevant part,

dismissal of Plaintiffs' dissolution claim, (ECF No. 286), is granted to the extent that such claim

is dismissed without prejudice to Plaintiffs' asserting the claim in a state court action, and the

Court otherwise reserves decision on all other aspects of the motion. The Court likewise reserves

decision on Defendants' motion in limine seeking to preclude evidence of the theoretical

development of the Winged Foot property, (ECF No. 265).

         The Clerk of the Court is directed to terminate the motions at ECF Nos. 273,275,280,264,

268, & 278.

Dated:     December I 'b , 2019                               SO ORD~~I>,.: .
           White Plains, New York
                                                                          7
                                                                     •.--·c
                                                                   .-~C/)
                                                           NF{soN s. ROMAN___
                                                        UniteGates District Judge




                                                  45
